SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 25, 2007 CHINA NUVO SOLAR ENERGY, INC. (Exact Name of Registrant as Specified in Charter) Nevada 333-48746 87-0567853 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 319 Clematis Street, Suite 703 West Palm Beach, Florida 33401 (Address of Principal Executive Offices, Zip Code) Registrant’s telephone number, including area code:(561) 514-9042 Interactive Games, Inc. (Former Name or Former Address, if Changed Since Last Report) Forward-Looking Statements This Current Report contains forward-looking statements regarding, among other items, China Nuvo Solar Energy, Inc.’s (the “Company”) growth strategy and anticipated trends in the industry and our business.These forward-looking statements are based largely on our expectations and are subject to a number of risks and uncertainties, including the risks described herein in Item 2.01.Many of these risks are beyond our control.Actual results could likely differ materially from these forward-looking statements.In light of these risks and uncertainties, there can be no assurance that any of the forward-looking information contained in this Current Report will, in fact, transpire or prove to be accurate.Except for our on-going obligations to disclose material information under the federal securities laws, we undertake no obligation to update or revise such statements in the future. Item 1.01Entry into a Material Definitive Agreement. On July 25, 2007, the Company and Nuvo Solar Energy, Inc., a Colorado corporation (“Nuvo”) entered into the First Amendment to the Agreement and Plan of Reorganization dated as of April 23, 2007, a copy of which is attached hereto as Exhibit 2.2 and incorporated herein by reference. As previously disclosed in a Current Report on Form 8-K filed on June 20, 2007, on June 18, 2007, the Company executed a Stock Purchase Agreement by and between the Company and CLB Investment Corp. (“CLB”), pursuant to which CLB has acquired all of the capital stock of Torpedo Sports, Inc. (“Torpedo”), a Canadian corporation and wholly-owned subsidiary of the Company that is currently in insolvency proceedings in Montreal, Quebec, Canada, in exchange for $10.00. As a result of this transaction, approximately $2.3 million in liabilities of Torpedo will be eliminated from the consolidated balance sheet and therefore no longer reflected on the Company’s financial statements. In July 2007, the Company issued an additional 500,000 shares of its common stock to CLB in consideration of its assumption of approximately an additional $418,000 of notes and accrued and unpaid interest, accounts payable and accrued expenses. The disclosures set forth in Item 2.01 are hereby incorporated by reference to this Item 1.01. Item 2.01Completion of Acquisition or Disposition of Assets. (A)Share Exchange Transaction with Nuvo Solar Energy, Inc. Pursuant to an Agreement and Plan of Reorganization dated as of April 23, 2007, as amended on July 25, 2007 (the“Share Exchange Agreement”), by and between Interactive Games, Inc. (the “Company”) and Nuvo, the Company and Nuvo entered into a share exchange whereby all of the issued and outstanding capital stock of Nuvo, on a fully-diluted basis, was exchanged for like securities of the Company, and whereby Nuvo became a wholly owned subsidiary of the Company (the “Share Exchange”).The Share Exchange was effective as of July 25, 2007, upon the completed filing of Articles of Exchange with the Nevada Secretary of State and a Statement of Share Exchange with the Colorado Secretary of State.Contemporaneously with the Share Exchange, the Company changed its name to “China Nuvo Solar Energy, Inc.” Immediately prior to the effective time of the Share Exchange, Nuvo had outstanding 5,500,000 shares of its common stock (“Nuvo Common Stock”) and no shares of preferred stock.In accordance with the Share Exchange Agreement, each share of Nuvo Common Stock was acquired by the Company in exchange for approximately 24.24 shares of the Company’s common stock, par value $.001 per share (“Common Stock”) for a total of 133,333,255 shares issued.Accordingly, after giving effect to the Share 1 Exchange, the Company has approximately 189,915,355 shares of Common Stock outstanding.As a result of the Share Exchange, the former Nuvo shareholders together hold approximately 66.6% of the Company’s outstanding common stock, on a fully-diluted basis.Accordingly, the Share Exchange constituted a change of control of the Company.A copy of the press release dated July 26, 2007 announcing the consummation of the Share Exchange is attached to this Form 8-K as Exhibit 99.1 and incorporated herein by reference. (B)Description of Business of Nuvo Solar Energy, Inc. Upon completion of the Share Exchange, the Company ceased all operations relating to its historical business and adopted the business plan of Nuvo, which is now a wholly owned subsidiary of the Company.Pursuant to the terms of the Share Exchange Agreement, the Company intends to spin-off its operations existing prior to the Share Exchange to its shareholders of record on July 10, 2007.Set forth below in this section entitled “Description of Business of Nuvo Solar Energy, Inc.” is a summary of Nuvo’s business plan.Throughout this report, the terms “Company” and “Nuvo” refer to China Nuvo Solar Energy, Inc. and the business of Nuvo now owned and operated by China Nuvo Solar Energy, Inc. Nuvo was formed on April 13, 2006 under the laws of the State of Colorado. Nuvo was formed to seek a business opportunity in the alternate energy or “next-generation energy" sector. This industry sector encompasses non-hydro carbon based energy production and renewable energy technologies that are “net-zero" or emissions free. Nuvo has identified the solar energy category as extremely promising because of its worldwide commercialization efforts to date. Solar power is a distributed energy technology that uses solar cells to convert the sun's energy to electricity. The major advantage of solar is its abundance for all purposes.Today, the cost of solar power substantially exceeds the cost of power furnished by the electric utility grid. As a result, federal, state and local governmental bodies in many countries, most notably the United States, Japan and Germany, have provided subsidies in the form of cost reductions, tax write-offs and other incentives to end users, distributors, systems integrators and manufacturers of solar power products to promote the use of solar energy in on-grid applications and to reduce dependency on other forms of energy. Nuvo intends to locate and utilize such incentives in the development of its technology, if available. Intellectual Property and License Agreement The science that is used in Nuvo’s solar cell technology utilizes Cadmium/Tellurium Cadmium/Sulfide powders layered in a ceramic sleeve with a copper back contact.The ceramic sleeve eliminates the need for vacuum chambers or a vat with a molten material.A lens is then glued on to the cell.The cell utilizes a wave guide to carry light through the cell.In addition, the wave guide can photo generate an electrical potential in the cell.The material and amount of layers determines voltage while amperage is dependent in part upon particle size.In essence, a multiple stacked solar cell using a wave guide transfers the square conversion area of the solar cell exposed to the sun from the horizontal to the vertical. Nuvo’s licensed technology incorporates a process that is conducive to manufacturing using a batch process.This is possible because the solar cell cylinder itself replaces the necessity to use expensive vacuum chambers during production.We believe this approach is the most expeditious and cost-effective alternative to development of manufacturing capability.Consequently, since the batch processing approach is highly labor intensive, Nuvo has been investigating the feasibility of establishing a manufacturing facility in China due to the fact that the only independent mine and refining operations for Cad/Tel production known to the Company in the world is located in China. 2 On June 9, 2006, Nuvo signed a license agreement with Photovoltaics.com, Inc. (“PV”), which is based in Hutchinson Island, Florida. Nuvo acquired exclusive worldwide rights to PV's solar cell technology relating to a multiple stacked solar cell using wave guide transfers. This license agreement includes all patents issued pursuant to certain patents applications or amendments that have been filed and the rights to use all applicable copyrights, trademarks and related intellectual property obtained on or in connection with the process and products. As consideration for this license, Nuvo agreed to pay a total aggregate license fee of $250,000, of which $150,000 was paid on June 9, 2006 and $100,000 was paid on August 11, 2006.The term of the license is for 10 years and automatically renewable for successive ten-year terms under the same terms and conditions as provided for in license agreement. Nuvo also agreed to pay the licensor a total of $180,000 to provide services relating to sales, marketing, manufacturing and order fulfillment for a period of three years ending in June, 2009.As of June 30, 2007, Nuvo has paid $100,000 of this amount and has agreed to pay $16,000 per month in 2007 until the entire amount has been paid. Competition Companies pursuing similar technologies including different but related fields represent substantial competition. Many of these organizations are some of the largest companies in the world and have substantially greater capital resources, research and development staffs and facilities, as well as greater manufacturing and marketing capabilities than Nuvo does.These organizations also compete with Nuvo to attract qualified personnel, parties for acquisitions, joint ventures or other collaborations.As a result, there is no assurance that Nuvo’s technology will prove viable or that it will be able to compete with these larger organizations to produce any product or service. Government Regulation The market for electricity generation products is heavily influenced by foreign, federal, state and local government regulations and policies concerning the electric utility industry, as well as internal policies and regulations promulgated by electric utilities. These regulations and policies often relate to electricity pricing and technical interconnection of customer-owned electricity generation. In the United States and in a number of other countries, these regulations and policies are being modified and may continue to be modified. Nuvo will also be required to comply with all foreign, federal, state and local regulations regarding protection of the environment. Legal Proceedings Nuvo is not subject to any pending legal proceeding, nor is it aware of any threatened claims against it. Properties Nuvo currently utilizes office space and general office equipment provided through companies affiliated with its officers at no charge to it. Employees The Company currently does not have any full or part-time employees other than its officers. 3 (C)Risk Factors In General.The purchase of shares of our common stock is very speculative and involves a very high degree of risk.An investment in us is suitable only for the persons who can afford the loss of their entire investment.Accordingly, investors should carefully consider the following risk factors, as well as other information set forth herein, in making an investment decision with respect to securities of the Company. The market price of our common stock may fluctuate significantly. The market price of our common shares may fluctuate significantly in response to factors, some of which are beyond our control, such as: · the announcement of new products or product enhancements by us or our competitors; · developments concerning intellectual property rights and regulatory approvals; · quarterly variations in our and our competitors’ results of operations; · changes in earnings estimates or recommendations by securities analysts; · developments in our industry; and · general market conditions and other factors, including factors unrelated to our own operating performance. Further, the stock market in general has recently experienced extreme price and volume fluctuations.Continued market fluctuations could result in extreme volatility in the price of our common shares, which could cause a decline in the value of our common shares.You should also be aware that price volatility might be worse if the trading volume of our common shares is low. Because we gained access to the public markets through a share exchange, we may not be able to attract the attention of major brokerage firms. Additional risks may exist since we gained access to the public markets through a share exchange.Security analysts of major brokerage firms may not cover us since there is no incentive to brokerage firms to recommend the purchase of our common stock.No assurance can be given that brokerage firms will want to conduct any secondary offerings on our behalf in the future. Trading of our common stock is limited. Trading of our common stock is conducted on the National Association of Securities Dealers’ Over-the-Counter Bulletin Board, or “OTC Bulletin Board.” This has adversely effected the liquidity of our securities, not only in terms of the number of securities that can be bought and sold at a given price, but also through delays in the timing of transactions and reduction in security analysts' and the media's coverage of us. This may result in lower prices for our common stock than might otherwise be obtained and could also result in a larger spread between the bid and asked prices for our common stock. 4 Because it is a “penny stock,” it will be more difficult for you to sellshares of our common stock. Our common stock is a “penny stock.”
